Citation Nr: 0206043	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-12 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim entitlement to service connection for a left 
leg disability.  

2.  Whether new and material evidence has been received to 
reopen the claim entitlement to service connection for 
residuals of radiation exposure.  

3.  Entitlement to a higher initial rating higher than 30 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas, RO. 

As the title page of this decision indicates, one of the 
certified issues pertains to service connection for residuals 
of a contusion on the left leg.  However, in testimony 
provided at his recent RO hearing, the veteran stated that 
his right, rather than his left leg was injured in service.  
He apparently wants to pursue a claim for compensation 
benefits relative to the right leg.  This matter is referred 
to the RO for all appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was previously denied for a contusion 
of the left leg in a March 1976 rating decision to which the 
veteran did not enter an appeal after notification of that 
determination, issued in March 1976.  

3.  The evidence received into the record since the March 
1976 rating decision consists of reports of treatment for 
conditions other than the left leg and testimony provided at 
hearings on appeal in which the veteran indicated that it was 
his right rather than his left leg that suffered injury; this 
evidence although not previously of record is cumulative in 
nature and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

4.  Service connection was previously denied for residuals of 
radiation in a February 1993 rating decision to which the 
veteran did not enter an appeal after notification of that 
determination, issued in March 1993.  

5.  The evidence received into the record since the February 
1993 rating decision consists of the veteran's testimony in 
which he asserts his lay opinion regarding the etiology of 
his current lung condition; this evidence although not 
previously of record is cumulative in nature and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  The veteran's PTSD is currently productive of insomnia, 
nightmares, anxiety, depression, irritability, a startle 
response and nightly thoughts about his combat experiences; 
there is no evidence of a flattened affect, disturbance of 
speech, true panic attacks, impairment of memory judgment 
insight, difficulty or disturbance in motivation.  

7.  The veteran has an 8th grade education, has work 
experience as a farmer, a heavy equipment operator, a 
laborer, a welder and a master electrician.  

8.  The veteran's service-connected disabilities include PTSD 
rated as 30 percent disabling and a scar on the right back 
rated as 0 percent disabling.  

9.  The veteran is not shown to be unemployable by reason of 
service-connected disability.  

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a contusion of the left 
leg.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2001); 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, 3.326).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of radiation 
exposure.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2001); 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, 3.326).  

3.  The criteria for an initial rating higher than 30 percent 
for PTSD have not been satisfied.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.10, 4.130, 
Code 9411 (2001) and § 4.132, Codes 9411 (1996); 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  

4.  The veteran is not unemployable by reason of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.159, 3.321, 3.340 (2001); 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability.  

Service connection was denied for the contusion of a left leg 
in a March 1976 rating decision.  as it was not shown on the 
last examination.  The veteran was notified of the denial 
status of his claim by correspondence dated in March 1976.  
The evidence of record at that time, consisted of the 
veteran's service medical records that showed that the 
veteran had received a contusion to the left leg while 
swimming in July 1943.  Entitlement to service connection was 
denied as no disability was revealed on post-service 
examinations.  For example, the reports of the September 1958 
VA hospital admission and of the January 1976 VA examination 
make no reference to injury of the left leg.  

The veteran has attempted to reopen the claim for service 
connection.  By a July 1997 rating decision, the RO found no 
new and material evidence to reopen the claim for service 
connection for the left leg.  The veteran was notified of 
that decision by correspondence dated in July 1997.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the 1976 rating decision to reopen his 
previously denied claim.  I note that the law pertaining to 
reopened claims has been changed by virtue of the 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to codified as 
38 C.F.R. § 3.156(a).  However, this provision applies to 
claims filed on or after August 29, 2001.  Hence, the 
veteran's case is governed by the previous version of the 
provision.  According to the applicable regulation, to reopen 
a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, initially, did not reopen the veteran's 
claims for service connection, as it discussed the veteran's 
entitlement in the context of new and material evidence.  
Regardless of the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.  The Board finds that the 
claim should not be reopened.  

The evidence received into the record since the 1976 rating 
decision consists reports of VA treatment that primarily make 
reference to treatment for conditions other than a contusion 
on the left leg.  In addition, in testimony provided at his 
recent RO hearing, the veteran stated that his right, rather 
than his left leg was injured in service.  This evidence is 
new inasmuch as it was not previously of record.  However, 
the evidence is not material to the extent that it does not 
show the presence of current left leg disability related to 
an event in active service.  This evidence is not so 
significant that it must be considered in order to fairly 
review the merits of the claim.  Accordingly, I find no new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a left leg 
contusion.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
radiation exposure.  

Service connection was denied for radiation exposure in a 
February 1993 rating decision.  The veteran was provided 
notice of that determination by a letter dated in March 1993.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) stated in Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
that service connection for cancer or for death caused by 
cancer claimed to have been caused by radiation exposure in 
service can be accomplished in three ways:  First, there are 
several types of cancer which will be presumptively service-
connected under the provisions of 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service-connected 
when certain conditions specified by regulation are met.  
Third, direct service connection can also be established by a 
showing that the disability was incurred during or aggravated 
by service, a task that includes the difficult burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994).  

Addressing the matter of direct service connection first, I 
note that service connection may be granted for injury or 
disease resulting in disability incurred in or aggravated by 
service in the Armed Forces.  38 C.F.R. § 3.303.  In cases 
where a veteran has served 90 days or more during a war 
period or after December 31, 1946, certain chronic 
disabilities, including carcinoma, will be considered to have 
been incurred in service even though there is no evidence of 
such disease during the period of service, if such disability 
is manifested to a degree of 10 percent within the initial 
postservice year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  

In the veteran's case, the evidence of record at the time of 
the February 1993 rating decision did not show that a lung 
condition was present either in service or in the veteran's 
initial postservice year.  Rather, the condition was first 
treated many years following the veteran's separation from 
service.  I might add that it is not the veteran's contention 
that this disorder was shown in service, rather that the 
condition was developed as a result of his exposure to 
radiation during his active service.  

It appears that the veteran did not engage in a "radiation- 
risk activity" within the meaning of 38 C.F.R. § 
3.309(d)(3)(ii).  The term "radiation-risk activity" includes 
(A) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (B) the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or (C) internment as a prisoner of war in Japan [or 
service on active duty in Japan immediately following such 
internment] during World War II.  The veteran cannot be 
classified as a "radiation-exposed veteran" for purposes of 
the first avenue of potential entitlement, as provided under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  See 38 
C.F.R. § 3.309(d)(3)(i).  

Likewise, there was no indication that the veteran at the 
time of the 1993 rating decision had any of the radiogenic 
diseases under § 3.311(b)(1).  Under this provision the 
following three requirements must be met: (i) exposure to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki from September 1945 to 
July 1946, or other activities as claimed; (ii) the 
subsequent development of a radiogenic disease; and (iii) the 
first manifestation of said disease occurred within the 
period specified in paragraph (b)(5) of this section.  38 
C.F.R. § 3.311(b)(1).  

Likewise, the veteran has no medical evidence of a condition, 
that is afforded a statutory presumption under 
38 U.S.C.A. § 1112, and is considered a radiogenic disease 
under 38 C.F.R. § 3.311(b).  The veteran's case was 
previously denied because the originating agency found that 
no residuals of radiation exposure were shown.  

The veteran attempted to reopen his claim for service 
connection in June 1994.  In an August 1994 letter, the 
veteran was informed of the prior denial and the need for new 
and material evidence to reopen his claim.  In October 1994 
the veteran was notified of the denial his claim for service 
connection for residuals of radiation exposure as no new and 
material evidence had been received.  At the June 1995 RO 
Hearing, the veteran clarified the issue, claiming that he 
had a lung condition due to radiation exposure in service.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the 1976 rating decision to reopen his 
previously denied claim.  I note that the law pertaining to 
reopened claims has been changed by virtue of the 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to codified as 
38 C.F.R. § 3.156(a).  However, this provision applies to 
claims filed on or after August 29, 2001.  Hence, the 
veteran's case is governed by the previous version of the 
provision.  According to the applicable regulation, to reopen 
a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, initially, did not reopen the veteran's 
claims for service connection, as it discussed the veteran's 
entitlement in the context of new and material evidence.  
Regardless of the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.  The Board finds that the 
claim should not be reopened.  

The pertinent evidence received into the record since the 
February 1993 rating decision consists of testimony provided 
at hearings on appeal.  The veteran provided testimony to the 
effect that he developed a lung condition as a result of 
exposure to radiation in service.  He stated that he was 
flown to Mazurka Air Force Base in Japan, within days of the 
detonation of the atomic bombs.  He stated that he arrived 
about the first day of September and believes that at least 
one of the bombs was dropped on the 26th day of the previous 
month.  He stated that he was informed by the pilot that he 
was within the airspace of one of the bombed cities, about 
4000 feet from the surface as they descended to land at 
Mazurka.  The veteran testified that he was not certain of 
the distance of the Air Force base from either Hiroshima or 
Nagasaki.  When asked if he had been permitted entry into 
either of those locations, the veteran responded in the 
negative.  The veteran also responded in the negative when 
was asked if his physicians had endorsed this theory of 
etiology.  

This evidence is new to the extent that some of the content 
of the veteran's testimony was not covered in the previous 
decision.  However, the evidence is not material.  Although 
relevant, it is not probative to the issue at hand.  The 
veteran's contentions are probative to the extent that lay 
people can discuss personal experiences.  But, generally, lay 
testimony cannot provide medical evidence because lay persons 
lack the competence to offer medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As noted above, the credibility 
of the new] evidence is presumed.  Kutscherousky, supra.  
However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 

Moreover, the evidence received since the February 1993 
rating decision has been reviewed.  However, it fails to 
suggest direct service connection or that the veteran engaged 
in a "radiation- risk activity" within the meaning of 38 
C.F.R. § 3.309(d)(3)(ii).  Although the veteran has reported 
that he believes he was in the airspace of either Hiroshima 
or Nagasaki, he was never at either location.  The veteran 
does not report participation in atmospheric testing or being 
a prisoner or war in Japan.  Also, the evidence does not show 
that he currently has a radiogenic disease under § 
3.311(b)(1).  The veteran has been diagnosed with chronic 
obstructive pulmonary disease, not a cancer was included in 
38 C.F.R. § 3.311(b)(1), (2), (5) as a "radiogenic" disease.  
The evidence received since the 1993 rating decision is not 
so significant that it must be considered in order to fairly 
review the merits of the claim .  Accordingly I find that no 
new and material evidence has been received to reopen the 
claim for service connection for residuals of radiation 
exposure.  


3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Service connection was established for PTSD in a 
June 1997 hearing officer's rating decision.  This grant was 
based on the clinical evidence of record testimony provided 
at the veteran's personal hearing and results of a December 
1995 private psychological evaluation and a VA examination 
conducted in February 1997.  

In Fenderson v. West, 12 Vet. App. 119 (1999) the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court), held, in part, that 
the RO never issued a statement of the case concerning an 
appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case and supplemental 
statements of the case did provide him with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assigned rating.  Also, the RO does 
not identify the issue in the same manner as did the RO in 
Fenderson.  For example, the October 1997 supplemental 
statement of the case identified the issue as:  "Evaluation 
of service connection for PTSD, currently evaluated as 30 
percent disabling".  Finally, the veteran and his 
representative have been clear that the intention is to 
appeal the initial rating for PTSD.  Accordingly, there is no 
need to remand for clarification of the nature of the issue 
on appeal.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Inasmuch as that veteran's entitlement was established 
subsequently, his disability will be rating under the amended 
provision.  

The General Rating Formula for Mental Disorders provides a 30 
percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment or mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The veteran has not demonstrated the level of disability that 
would support a rating of 50 percent.  On recent VA 
examinations, for example at the January 2001 examination, 
his affect was described as constricted rather than 
flattened.  There is no indication from the clinical record 
of disturbance of speech, true panic attacks or of impairment 
of memory, judgment, insight or difficulty in establishing or 
maintaining effective relationships.  The veteran has denied 
suicidal ideation, psychotic symptoms and suicidal ideation.  
The report of the February 1997 VA examination shows that the 
examiner opined that the veteran's social functioning was 
moderately impaired.  The report of the January 2001 VA 
examination shows that the veteran has not been receiving 
treatment for his psychiatric disorder.  

The veteran, does however, endorse difficulty sleeping, 
stating that he suffers from some insomnia and that the has 
nightmares of his wartime experience.  These complaints are 
reflected in the August 1995, February 1997 and January 2001 
VA examinations.  At the February 1997 VA examination, the 
veteran was report having a little problem with his 
concentration.  He also has reported that disturbances of 
mood.  Recent examinations have indicated the presence of 
tense and mildly anxious mood.  

Specifically with respect to his PTSD symptoms, the veteran 
reported that he has irritability, a startle response and 
tension all the time.  He stated that he thought about his 
combat experiences nightly, just before going to sleep.  He 
stated that he has nightmares about those experiences as well 
and attempts to avoid thinking and talking about those 
experiences during his waking hours.  He reported that his 
best defense mechanism is working.  

However, the veteran has not reported any disturbance in 
motivation.  He reported that he goes fishing, does gardening 
and does electrical work about once a week for his neighbors.  
In addition, the veteran provided testimony to the effect 
that while his wife was still alive, he was her care-giver.  

The clinical record shows that the predominant features of 
the veteran's disability picture are anxiety and depression 
and chronic sleep insomnia.  Otherwise, there is no 
indication of disruption of routine, self-care, conversation 
or memory.  In addition, the veteran has demonstrated a GAF 
scale ranging from 50-55.  

A GAF score of 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment of social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
However, the veteran has neither endorsed nor does the record 
support any of these symptoms.  Rather, the veteran condition 
seems to be more consistent with those symptoms identified 
for the GAF of 55.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  

The numeric designation of 51 to 60 is equivalent to moderate 
symptoms (e.g., a flat affect, circumstantial speech, 
occasional panic attacks or moderate difficulty in social, 
occupational or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  In view of the 
foregoing, the preponderance of the evidence is against a 
rating in excess of 30 percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization and his outpatient 
treatment is not shown to unduly disrupt his daily 
activities.  In addition, the veteran's symptoms are not 
shown to be of such severity as to be productive of marked 
impairment of social and industrial activity.  In view of the 
foregoing, there is no basis for considering a higher rating 
on extraschedular grounds.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  Hatlestad, v. Derwinski, 1 
Vet. App. 164 (1991), referred to apparent conflicts in the 
regulations pertaining to individual unemployability 
benefits.  Specifically, it was indicated there was a need to 
discuss whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c).  In a pertinent 
precedent decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 
75-91); 57 Fed. Reg. 2317 (1992).  

In the veteran's case, service connection is currently in 
effect for PTSD, evaluated as 30 percent disabling.  In 
addition, the veteran is currently receiving a noncompensable 
rating for his scar, right back, residual shell fragment 
wound.  

Information provided in the claims folder shows that the 
veteran completed the 8th grade and has his masters 
certificate as an electrician.  His work experience includes 
work as a farmer, heavy equipment operator, laborer and 
welder before he became an electrician.  He last worked full 
time in September 1979.  This information is provided in the 
report of the December 1995 psychological evaluation and in 
his February 1997 application.  The December 1995 report also 
indicates that the veteran had a right had injury in 1958, 
hip replacement as well as a pulmonary condition.  


The report of the January 2001 VA PTSD examination notes that 
the examiner opined :

The patient appears to be suffering from 
a moderate degree of posttraumatic stress 
disorder symptoms.  He was previously 
rated in 1997 and his symptoms seem to be 
about the same at this time, no better or 
worse; however, he remains unemployable 
at this time due to the combination of 
age, PTSD symptoms, and multiple medical 
problems.  

The veteran is advised that non-service connected factors 
cannot form the basis for a grant of benefits.  He is also 
advised that factors such as advancing age, or intercurrent 
disability may not be considered in determining entitlement 
to a total disability rating.  38 C.F.R. § 4.19.  In view of 
the forgoing, the preponderance of the evidence is against 
the claim of entitlement to TDIU, as the veteran is not shown 
to be precluded from engaging in substantially gainful 
employment by reason of his service-connected disabilities.  

5.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate her claim.  In particular, I note that VA has 
obtained records in the custody of VA.  These reports were 
obtained and associated with the veteran's claims folder.  In 
addition, the veteran has been afforded current examinations.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
her with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, by an April 2002 
letter, the veteran was informed of an additional opportunity 
to submit additional evidence.  No additional information was 
received from the veteran.  In view of the above, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the VCAA of 2000 have been satisfied in this 
case.  38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 
1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001). 

ORDER

1.  New and material evidence has not been received to reopen 
a claim entitlement to service connection for a left leg 
disability.  

2.  New and material evidence has not been received to reopen 
the claim entitlement to service connection for residuals of 
radiation exposure.  

3.  A higher initial rating higher than 30 percent for post-
traumatic stress disorder (PTSD) is denied.  

4.  A total rating based on individual unemployability due to 
service-connected disability is denied.  




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

